Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 24 is objected to because of the following informalities:  On the last line of the claim “the removable shell to second side” is believed to be in error for --the removable shell to a second side--.  Appropriate correction is required.
Claims 1-4, 21-29 are objected to because of the following informalities:  The claims include limitations directed towards “folds”, however, the claim language with respect to the limitations of the folds is not clearly supported by the specification, such that the applicant does not reference any folds in the specification. The needs to amend the claims and/or specification to provide clear support for the limitations (see MPEP 608.01(o).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to include the limitation of “one or more folds”, however support for one fold is not provided along with “more folds” as it does not claim an upper limit and can includes any number of folds. It is noted that that the limitations of the folds are being interpreted as the force elements and support for 2 and 4 folds is provided. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation with respect to the claimed “one more folds” is unclear. As discussed above, the applicant does not discuss any folds in the specification and 
With respect to claim 3, the limitation of “the transpalatal element includes four folds” is unclear. It is not clear if the folds are the “one or more folds” of the independent claim or different. For examination purposes, the limitations are being interpreted as the one or more folds of the independent claim, however, the applicant should amend the claims to clarify. The same issue applies to the claims “two folds” of claim 4. It is noted that the limitations are being interpreted the same as discussed above. 
With respect to claim 29, the applicant claims “wherein the one or more folds have one or more of the following characteristics: different thicknesses, different lengths, and different bending curvatures”, however, it is unclear what the characteristics are different with respect to, specifically in the situation only one fold is provided.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (2005/0186524) in view of Sapian (2004/0013996) in view of Phan et al. (2002/0192617).
Abolfathi teaches a removable arch adjustment appliance comprising a removable shell having a plurality of cavities shaped to receive a corresponding plurality of teeth of a patient’s dental arch, the removable shell including an interior surface configured to apply force to the teeth therein to reposition misaligned teeth within the patient’s dental arch according to a stage of a treatment plan (see annotated figure below, fig. 4, par. 14, 25) and a transpalatal element comprising a sheet of material coupled to the removable shell, the sheet of material shaped to follow the contours of the patient’s palate (see fig. 4, pars. 12, 29, claim 1), wherein the transpalatal element comprising the sheet of material provides a non-linear force that expands a space between posterior teeth on each side of the patient’s jaw or the palate of the patient (pars. 14, 18, 28, such that the force is non-linear in that as the applied force expands the palate, the force applied is reduced and further the spring constant can be adjusted to vary the force applied). Abolfathi teaches the invention as substantially claimed and discussed above including the sheet of material including a spring that provides the non-linear force as discussed above, however, does not specifically teach the sheet of material includes one or more folds configured to provide the force.  
Sapian teaches an adjustment appliance comprising a sheet of material including one or more folds configured to provide a non-linear force to expand a space (see figs. 5-6, such that the force is non-linear in that the force decreases over time as the teeth are expanded). It would have been obvious to one having ordinary skill in the art before 
Phan teaches a removable appliance comprising a sheet of material including one or more folds (see fig. 13). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the separate sheet of material and folded element of Abolfathi/Sapian with an interval element, i.e. the sheet of material including the folds as taught b Phan in order to easily manufacture the entire device in a single step using a rapid prototyping device.  
With respect to claim 2, Abolfathi teaches the force element (i.e. the spring) is configured to activate in different steps of expansion of the transpalatal element (par. 28, such that the spring is activated in one step and then adjusted in a different step, such that in both steps the spring is activated). Abolfathi teaches the invention as substantially claimed and discussed above, however, does not specially teach the folds are confined to activate in different steps of explanation.
Sapian teaches an adjustment appliance comprising the spring with the folds as discussed above in detail. Therefore, it is noted that the combination of  the spring of Abolfathi with the spring of Sapian would result in the claimed limitations, such that folds (the spring element) is configured to activate in different steps of expansion as discussed above.
With respect to claim 3, Abolfathi teaches the transpalatal element includes the element (spring) to control the force provided by the transpalatal element and the element is located substantially near an apex of the transpalatal element (see fig. 4), however, does not specifically teach the element includes 4 folds.
Sapian teaches the adjustment appliance wherein the element comprises four folds (see figs. 5-6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the sheet of material including the spring with the teachings of Sapian including the spring including one or more folds as a matter of obvious design choice since Sapian teaches the folded spring is a known equivalent for a coil spring (see embodiment of figs. 2-4 of Sapian). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the sheet of material including the spring taught by Abolfathi to include the folded spring taught by Saipan since the two different springs types are known equivalents. It is noted that the combination of Abolfahti with the spring of Sapian results in the claimed limitations of the four folds being located substantially near an apex of the transpalatal element. 
With respect to claim 24, Abolfathi teaches the transpalatal element continuously spans the removable shell in a lingual direction form a first side of the removable shell 
With respect to claim 25, Abolfathi/Sapian teaches the invention as substantially claimed and discussed above, however, does not specifically teach the removable shell is made of the same material as the sheet of material of the transpalatal element.
Phan teaches the removable shell is made of the same material as the transpalatal element and the number of force control elements (see fig. 13, col. 10, ll. 29-42, “a palatal bar 70 is formed in the polymeric shell 12 itself”). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the different materials of Abolfathi/Sapian with same material as taught by Phan in order to easily manufacture the entire device in a single step using a rapid prototyping device.  Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the materials of the removable shell and transpalatal element as taught by Abolfathi/Sapian to be the same as taught by Phan as an obvious matter of design choice since it has been held to be within the general skill of a worker the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice ( in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).
With respect to claim 26, Abolfathi/Sapian teaches the invention as substantially claimed and discussed above, however, does not specifically teach the sheet of material is a polymeric material. 
Phan teaches the transpalatal element is a sheet of material and the sheet of material is a polymeric material (see fig. 13, col. 10, ll. 29-42, “a palatal bar 70 is formed in the polymeric shell 12 itself”). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the different materials of Abolfathi/Sapian with same material polymeric matieral as taught by Phan in order to easily manufacture the entire device in a single step using a rapid prototyping device.  Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the materials of the removable shell and transpalatal element as taught by Abolfathi/Sapian to be the same as taught by Phan as an obvious matter of design choice since it has been held to be within the general skill of a worker the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice ( in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).
With respect to claim 27, Abolfathi/Sapian teaches the invention as substantially claimed and discussed above, however, does not specifically teach the removable shell, the sheet of material and the one or more folds form a unitary body.
Phan teaches the removable shell, the sheet of material and the one or more folds form a unitary body (see fig. 13). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the different elements assembled together as taught by Abolfathi/Sapian into a single integral device as taught by Phan in order to easily manufacture the entire device in a single step using a rapid prototyping device.  
With respect to claim 27, Abolfathi/Sapian teaches the invention as substantially claimed and discussed above including the element with the folds being a different material than the shell, however, does not specifically teach the removable shell and the sheet of material with the folds including different materials.
Phan teaches a shell and a transpalatal element being different materials (fig. 2, par. 80). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the materials of the elements taught by Abolfathi/Sapian to includes the entire transpalatal element made of the sheet of material to be different than the shell in order to provide the desired forces to the teeth. Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the materials of the removable shell and transpalatal element as taught by Abolfathi/Sapian to be the same as taught by Phan as an obvious matter of design choice since it has been held to be within the general skill of a worker the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice ( in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (2005/0186524) in view of Sapian (2004/0013996) in view of Phan et al. (2002/0192617) as applied to claim 1 above, and further in view of Phan et al. (6,299,440).
Abolfathi/Sapian/Phan’617 teaches the invention as substantially claimed and discussed above, however, does not specifically teach the interior surface of the shell is 
Phan’440 teaches an interior surface of a shell is configured to apply rotation and tipping forces (col. 2, Il. 55-61, col. 3, Il. 4-7). It would have been obvious to one having ordinary skill before the effective filling date of the invention to modify the force taught by Abolfathi/Sapian/Phan’617 with a rotating and tipping force as taught by Phan’440 in order to move the tooth to the desired position using known individual movements to achieve the desired positions.

Claims 4 and 22-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (2005/0186524) in view of Sapian (2004/0013996) in view of Phan et al. (2002/0192617) as applied to claim 1 above, and further in view of Gerber (3,162,948).
Abolfathi/Sapian/Phan teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the transpalatal element includes two folds to control the force provided by the transpalatal element, the two folds are located substantially near the removable shell and the two folds are located substantially between an apex of the transpalatal element and the plurality of cavities of the shell, wherein the one or more folds extends in a direction towards the tongue of the patient when the appliance is placed in the patient’s oral cavity during use and wherein the one or more folds extend in a direction towards the palate of the patient when the appliance is placed in the patient’s oral cavity during use.  
Gerber teaches an arch adjustment appliance comprising a transpalatal element 26 which includes two folds 40/42 to control the force provided by the transpalatal element, the two folds 40/42 are located substantially near the teeth in use and the two folds 40/42 are located substantially between an apex of the transpalatal element and the teeth when in use (see figs. 1-2, 4), wherein the one or more folds 30 extends in a direction towards the tongue of the patient when the appliance is placed in the patient’s oral cavity during use (see fig. 2, such that starting at the palate it extends towards the tongue) and wherein the one or more folds 30 extend in a direction towards the palate of the patient when the appliance is placed in the patient’s oral cavity during use (such that starting at the end away from the palate, it extends towards the palate). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Abolfathi/Sapian/Phan with the location of the folds and direction of the folds taught by Gerber in order to apply the desired forces to the teeth to achieve the desired outcome.      

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (2005/0186524) in view of Sapian (2004/0013996) in view of Phan et al. (2002/0192617) as applied to claim 1 above, and further in view of Duran Von Arx (2010/0075268)
Abolfathi/Sapian/Phan teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the transpalatal element includes two folds to control the force provided by the transpalatal element, the two folds are located substantially near the removable shell and the two folds are located 
Duran Von Arx teaches an arch adjustment appliance comprising a transpalatal element 4 which includes two folds 8 to control the force provided by the transpalatal element, the two folds 8 are located substantially near the removable shell 2a and the two folds 8 are located substantially between an apex of the transpalatal element and the plurlatiy of cavities of the shell 2a (see figs. 2, 7). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Abolfathi/Sapian/Phan with the location of the folds taught by Duran Von Arx in order to apply the desired forces to the teeth to achieve the desired outcome.      

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (2005/0186524) in view of Sapian (2004/0013996) in view of Phan et al. (2002/0192617) as applied to claim 1 above, and further in view of Goshgarian (4,592,725).
Abolfathi/Sapian/Phan teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the one or more folds have one or more of the following characteristics, different thicknesses, different lengths and different bending curvatures.
Goshgarian teaches a transpalatal element comprising folds, wherein the folds having different lengths (see figs. 1-3, such that the length of fold 68 is different than the length of fold 100). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Abolfathi/Sapian/Phan with the .      
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Tepper has been cited to teach a removable appliance in which the transpalatal element includes folds.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/16/2021